      Case 1:20-cv-09113-LTS-BCM Document 29 Filed 05/28/21 Page 1 of 1

                   LEE LITIGATION GROUP, PLLC
                          24 west 24th Street, eighth Floor
                                  New York, NY 10011
                                    Tel: 212-465-1180
                                    Fax: 212-465-1181
                               info@leelitigation.com

WRITER’S DIRECT:      (212) 465-1188
                      cklee@leelitigation.com
                                                                         May 28, 2021
Via ECF
The Honorable Laura Taylor Swain, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl St.
New York, NY 10007-1312

                      Re:     Reinstatement of Plaintiff’s 216(b) Motion
                              Lopez v. Thermo Tech Mechanical, Inc. et al.
                              Case No.: 20-cv-9113-LTS-BCM

Dear Judge Swain:

       We are counsel to Plaintiff in the above-captioned case and apologize for overlooking
Your Honor’s certification requirements in connection with Plaintiff’s 216(b) motion filed on
May 19, 2021 (ECF Nos. 25-27). However, we have since conferred with opposing counsel, who
is aware of the motion. We discussed whether this motion can be avoided. But opposing counsel
does not consent to the motion and intends to oppose. Accordingly, we respectfully request that
the Court reinstate Plaintiff’s 216(b) motion. We thank Your Honor for considering our request.


Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.


cc: all parties via ECF
